         Case 1:13-cr-00143-JMF Document 419 Filed 07/20/20 Page 1 of 2




                 T: (212) 225 2609
                 vhou@cgsh.com


                                                     July 17, 2020
                                                 The Court sees no need to hold a conference just for
Honorable Jesse M. Furman
                                                 Defense counsel to ask for an adjournment. Accordingly,
United States District Court Judge
Thurgood Marshall United States Courthouse       the conference is hereby ADJOURNED to September 14,
40 Centre Street, Room 2202                      2020, at 3:00 p.m. The Clerk of Court is directed to
New York, NY 10007                               terminate Doc. 418. SO ORDERED.

               Re: United States v. Garcia, No. 1:13-cr-00143

Dear Judge Furman:                                                      July 20, 2020

               I am counsel initially appointed by Your Honor under the Criminal Justice Act to
represent Mr. Brian Garcia in the above-captioned case. As the Court is aware, the June 9, 2020
summons for alleged violations of supervised release conditions set the initial appearance for
July 27, 2020 at 2:30 p.m. (the “July 27 Conference”).

               In accordance with the June 24, 2020 Amended Standing Order of Chief Judge
McMahon of the Southern District of New York as well as other guidance, announcements, and
standing orders of the Southern District of New York regarding COVID-19, I respectfully
request, on behalf of Mr. Garcia and with Mr. Garcia’s consent, that the Court hold the July 27
Conference remotely through a telephonic conference. Mr. Garcia has limited access to internet
and video capabilities and is therefore respectfully requesting a telephonic conference rather than
a video conference.

                Based upon conversations with my client Mr. Garcia, I understand that his state
court appearance for the May 12, 2020 arrest, which resulted in a desk appearance ticket and is
part of the underlying violation report, is on September 9, 2020. As a result, I intend to request
at the July 27 Conference that the Court adjourn the case until after this appearance date so that
the parties and the Court will have a better sense of the potential disposition of the May arrest.
         Case 1:13-cr-00143-JMF Document 419 Filed 07/20/20 Page 2 of 2

Honorable Jesse M. Furman, p. 2


               I have conferred with Assistant United States Attorney Edward Diskant, who has
no objections to the conference occurring via video or teleconferencing, and I understand that
AUSA Diskant will consent to this adjournment request.


                                                   Respectfully,

                                                   /s/ Victor L. Hou

                                                   Victor L. Hou

cc:    Assistant United States Attorney Edward Diskant (by email)
       Joseph Perry (by email)
